21 APRIL 2015

Twelfth Court of Appeals                                                            4/21/2015
1517 West Front Street
Suite 354
Tyler, TX 75702

Re: Lee Vincent v. State
      12-15-00019-CR


Ms. Lusk:

Attached, please find a copy of the letter sent to my client regarding the opinion issued by the
Court and the right to file a PDR.

If there is anything else I need to do, please let me know.


                                              Sincerely,


                                              /s/ Austin Reeve Jackson
                                         27 MARCH 2015

Mr. Lee Vincent
Inmate: 01978797
Gurney Unit
1385 FM 3328
Palestine, TX 75803

Re: Opinion

Mr. Vincent

Please find enclosed a copy of opinion issued by the Twelfth Court of Appeals in your case. The
Court has affirmed your conviction.

Should you desire to do so, you do have the right to file a pro se Petition for Discretionary
Review in the Court of Criminal Appeals. If you decide to pursue that option you must file your
petition prior to the expiration of thirty days from the date of the court’s opinion. That is by, 24
April 2015.

I would be happy to address any questions or concerns you have if you will simply let me know.


                                              Sincerely,

                                              Austin Reeve Jackson